DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 09/03/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-9, 11-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloy (US 20200118108), in view of Zarakas (US 20160307190).
Regarding claim(s) 1, 11, and 20, Bloy discloses:
           an issuer processor (element 106 in Fig. 1);
          one or more non-transitory computer-readable storage media having stored thereon instructions for causing at least one processor to perform ([0015] of Bloy):
           generate, from a transaction history of a first payment device of a user, usage parameters characteristic of usage of the first payment device, the first payment device being enabled for a first transaction type (By disclosing, “At 220, a current card associated with the analysis can be identified. …. Identifying the current card may include identifying or accessing a set of current card terms associated with the current card. At 225, a set of customer account information can be accessed, where that information may relate to any suitable information to be used in the card modification analysis. Relevant information can include, but is not limited to, …, and information regarding one or more historical or other prior transactions (e.g., transaction amounts, locations, parties, frequency of transactions, etc.), among others.” ([0056] of Bloy); “In addition to upgrading a card from one tier to the other, many customers may be interested in or could benefit from the ability to change the type of card (e.g., points to cashback), or to change a co-branded card at which particular benefits may be available (e.g., points/percentage off at Nordstrom's for co-branded card vs. points/percentage off at Amazon with their co-branded card)” ([0020] of Bloy); “One example of the benefits that such a change can provide is related to a financial institution-branded card of one payment type (e.g., MBNA MasterCard) to a merchant co-branded card (e.g., Nordstrom MasterCard) based on customer activity and/or an analysis of a customer's history, including immediate or recent purchases.” ([0021] of Bloy)); 
           generate one or more similarity scores based on a comparison of the usage parameters of the first payment device to corresponding usage parameters of one or more other payment devices that are enabled for a second transaction type for which the first payment device is not enabled (By disclosing, “The cluster analysis module 114 can be used to compare a particular customer account to one or more other customer accounts based on similarities between the accounts.” ([0039] of Bloy); “The card comparison module 116 can perform a comparison of one or more available cards 148 included in the financial card catalog 146. The financial card catalog 146 can store information associated with and defining a plurality of financial products. While described in FIG. 1 as cards (e.g., credit, debit, or charge cards), any suitable financial product may be used in the present solution. For each card 148 included in the financial card catalog 146, a set of card requirements 150, a set of card terms and conditions 152, and information about the card type 154 can be stored, along with any other relevant information.” ([0040] of Bloy); “An offer engine rule analyzer 118 can be separate from or a part of the card comparison module 116 and can analyze one or more card modification threshold rules 158 in light of the customer fit analyses and scores generated by the card comparison module 116” ([0042] of Bloy); “In addition to upgrading a card from one tier to the other, many customers may be interested in or could benefit from the ability to change the type of card (e.g., points to cashback), or to change a co-branded card at which particular benefits may be available (e.g., points/percentage off at Nordstrom's for co-branded card vs. points/percentage off at Amazon with their co-branded card)” ([0020] of Bloy); “One example of the benefits that such a change can provide is related to a financial institution-branded card of one payment type (e.g., MBNA MasterCard) to a merchant co-branded card (e.g., Nordstrom MasterCard) based on customer activity and/or an analysis of a customer's history, including immediate or recent purchases.” ([0021] of Bloy); 
           determine, from the one or more similarity scores, one or more matching - 24 - payment devices of the other payment devices that satisfy a matching criterion (By disclosing, “The card comparison module 116 can identify one or more potential cards ([matching payment devices]) 148 that may be offered to the particular customer based on the card requirements 150. In some instances, the card comparison module 116 may provide or perform a customer fit analysis on the customer information included in the customer account 126 to determine whether one or more of the cards 148 comprises a fit for the customer. In some instances, the customer fit analysis can take particular aspects of the customer account and compare or analyze how those aspects match up or correspond to particular attributes of one or more cards 148. For example, a customer fit algorithm can be executed for each of the financial products or cards to generate, for example, a customer fit score. The score may be based on a point scale (e.g., 1-10, 1-100, etc.) or any other ranking system. Various customer fit algorithms may be applied, including algorithms based on a customer's transaction history 130, account status 128 (e.g., pending balance, zero balance, etc.), customer profile or demographics 138, current loyalty programs 140 of which the customer is associated, as well as the current cards 142 to which the customer has been issued.” ([0041] of Bloy); “An offer engine rule analyzer 118 can be separate from or a part of the card comparison module 116 and can analyze one or more card modification threshold rules 158 in light of the customer fit analyses and scores generated by the card comparison module 116 …In those instances, the card modification threshold rules 158 may determine that any potential cards 148 with scores better than the current card(s) 142 may be included in an offer to the particular customer ([matching criterion]).” ([0042] of Bloy)); and
           determine payment device configuration parameters of the one or more matching payment devices (By disclosing, “In some instances, the offer presentation module 120 can present some or all of the card terms ([configuration parameters]) 152 of the card(s) 148 included in the offer” ([0043] of Bloy)).
            Bloy does not disclose:
            encode, or cause to be encoded, payment device data in one or more machine- readable media, wherein the payment device data includes a new payment device number, an indication that the new payment device number is enabled for the second transaction type, and selected ones of the payment device configuration parameters.
           However, Zarakas teaches:
           encode, or cause to be encoded, payment device data in one or more machine- readable media, wherein the payment device data includes a new payment device number, an indication that the new payment device number is enabled for the second transaction type, and selected ones of the payment device configuration parameters (By disclosing, “Backend 318 may enable a financial institution to implement various functions associated with reprogramming a transaction card and/or providing data to a transaction card in order to provide a dynamic display as shown and described herein.” ([0143] of Zarakas); “A dynamic display may be a display that is altered by activating new card data such as, a new card number, a new security code (e.g., CCV/CCV2 security code), a new expiration date, and/or other card/account data.” ([0144] of Zarakas); and “Updates may be transmitted as a full reset of transaction rules thereby replacing the transaction rules previously stored on the dynamic transaction card.” ([0167] of Zarakas)) (Note: the set of new transaction rules embedded in the transaction card in the prior art can be the second transaction type in the claim).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bloy in view of Zarakas to include encode, or cause to be encoded, payment device data in one or more machine- readable media, wherein the payment device data includes a new payment device number, an indication that the new payment device number is enabled for the second transaction type, and selected ones of the payment device configuration parameters. Doing so would result in an improved invention because this would allow the user get the “new” card immediately without going back to the card issuing bank for updating the card, thus improving the user convenience of the claimed invention.

Regarding claim(s) 2 and 12, Bloy discloses:
         wherein the one or more machine-readable media includes computer-readable storage of a computing device, a magnetic stripe card, and/or an integrated circuit (IC) card (By disclosing, “The financial product analysis can be used to identify one or more of the plurality of financial products available at the financial institution to one or more of the current financial products (e.g., credit cards ([magnetic stripe card])) currently issued to and/or used by the customer.” ([0024] of Bloy)).  

Regarding claim(s) 3 and 13, Bloy discloses:
          adding the payment device to a digital wallet of the user (By disclosing, “The mobile wallet application 178 may be an application associated with a mobile wallet, and can be used, along with memory 180 (which may be similar to or different from memory 124), to store a set of wallet data 182. The set of wallet data 182 can include information about one or more cards and/or accounts, including card 1 184 and card n 186. Each of those cards may be associated with a particular account identifier (e.g., a card number, a PAN, etc.), where the card number can be used by the mobile wallet application 178 to engage in and complete one or more transactions using the client 170.” ([0052] and Fig. 1 of Bloy)).  
            Bloy does not disclose:
            wherein said encoding includes adding the new payment device number, or a token that is mapped to the new payment device number, to a digital wallet of the user.
           However, Zarakas teaches:
           adding the new payment device number to the payment device (By disclosing, “A dynamic display may be a display that is altered by activating new card data such as, a new card number, a new security code (e.g., CCV/CCV2 security code), a new expiration date, and/or other card/account data.” ([0144] of Zarakas)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of adding the payment device to a digital wallet of the user in view of Zarakas to include adding the new payment device number to the payment device. Doing so would result in an improved invention because this improves the security by embedding a new card number to the physical card, and the user can get the “new” card immediately without going back to the card issuing bank for updating the card, thus improving the user convenience of the claimed invention.

Regarding claim(s) 4, 14, and 15, Bloy discloses:
          wherein the one or more machine-readable media includes a magnetic stripe card or a smart card, and the encoding is at least partly carried out by a self-service terminal. (By disclosing, “The financial product analysis can be used to identify one or more of the plurality of financial products available at the financial institution to one or more of the current financial products (e.g., credit cards ([magnetic stripe card])) currently issued to and/or used by the customer.” ([0024] of Bloy); and “card modification system 102 and client 170 may be any computer or processing device such as, for example, a blade server, general-purpose personal computer (PC) ([self-service terminal]), Mac®, workstation, UNIX-based workstation, or any other suitable device.” ([0031] of Bloy)).

Regarding claim(s) 6 and 17, Bloy discloses:
          wherein the first transaction type is debit and the second transaction type is credit (By disclosing, “Using the tools described herein, the payment instrument type can be adjusted to fit a user's demographics, financial history, and other criteria without requiring the user to submit a new application for the new payment instrument type” ([0019] of Bloy); and “While described in FIG. 1 as cards (e.g., credit, debit, or charge cards), any suitable financial product may be used in the present solution.” ([0040] of Bloy)).  

Regarding claim(s) 7, Bloy discloses:
          wherein the matching criterion is one of: the similarity score exceeding a threshold; or the other payment device having a highly-ranked similarity score. (By disclosing, “An offer engine rule analyzer 118 can be separate from or a part of the card comparison module 116 and can analyze one or more card modification threshold rules 158 in light of the customer fit analyses and scores generated by the card comparison module 116 …In those instances, the card modification threshold rules 158 may determine that any potential cards 148 with scores better than the current card(s) 142 may be included in an offer to the particular customer ([matching criterion]).” ([0042] of Bloy)).

Regarding claim(s) 8, Bloy discloses:
          wherein the payment device configuration parameters include one or more of: a credit limit or range of credit limits; a card type; and a loyalty program (By disclosing, “Relevant information can include, but is not limited to, information regarding a creditworthiness of the customer, a current set of cards and credit limits and spending abilities on the available cards, a set of loyalty programs to which the customer is associated or enrolled, current balances on the current card and/or one or more other cards, and information regarding one or more historical or other prior transactions (e.g., transaction amounts, locations, parties, frequency of transactions, etc.), among others.” ([0056] of Bloy)).  

Regarding claim(s) 9 and 18, Bloy discloses:
          transmitting, to a computing device of the user, an offer from a merchant, said merchant being selected according to the usage parameters of the one or more matching payment devices (By disclosing, “In some instances, the modified terms can be applied to all future events and transactions associated with the card of the prior and current unique identifier. …. For example, a particular large transaction or set of transactions may trigger the card analysis and determine that a card co-branded from a particular merchant (e.g., Target) at which those transactions were performed may be a good replacement card. Once the change has been enacted, in an effort to further enhance the benefits of the replacement card, the financial system 202 can retroactively apply a corresponding discount or allow for points to be earned on prior transactions.” ([0064] of Bloy)).  

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloy (US 20200118108), in view of Zarakas (US 20160307190), further in view of Ho (US 11049180).
Regarding claim(s) 5 and 16, Bloy does not disclose:
          transmitting a one-time passcode to a computing device of the user; wherein said encoding is only carried out on entry of the one-time passcode at the self-service terminal.  
           However, Zarakas teaches:
          transmitting a passcode to a computing device of the user; wherein said encoding is only carried out on entry of the passcode at the self-service terminal (By disclosing, “upon receiving a request to power-up the dynamic transaction card via, for example, a sensor or other input mechanism, the dynamic transaction card may request connection to a mobile device ….. upon receiving a request for updated account information from the dynamic transaction card, the financial institution application stored on the mobile device may be activated to request updated financial account information from a backend system of the financial institution maintaining the account” ([0019] of Zarakas); and “A financial institution application running on a mobile device may require a user to enter one or more credentials before requesting information from a backend system. For example, credentials may include user authentication credentials, such as for example, a password, PIN, and/or biometric data (fingerprint, facial recognition, gesture recognition, and/or the like)” ([0020] of Zarakas)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bloy in view of Zarakas to include techniques of transmitting a passcode to a computing device of the user; wherein said encoding is only carried out on entry of the passcode at the self-service terminal.  Doing so would result in an improved invention because this would allow the new payment device only provided to an authenticated user, thus improving the security of the claimed invention.
          And Ho teaches:
          a one-time passcode (By disclosing, “A one-time passcode message is transmitted to the applicant at 206. Generation and transmission of the passcode is completed by the passcode generation circuit 132. In various arrangements and described in further detail below, the one-time passcode is entered by the applicant into either a smartphone application (e.g., the capture client application 108) or an ATM (e.g., the ATM 112) in order to deposit collateral.” (Col 8 lines 32-39 of Ho)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of transmitting a passcode to a computing device of the user; wherein said encoding is only carried out on entry of the passcode at the self-service terminal,  in view of Ho to include a one-time password as the passcode. Doing so would result in an improved invention because this leverages the advantages of using the one-time passcode (e.g. no danger that a stolen password can be used for multiple sites or service, etc.).

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloy (US 20200118108), in view of Zarakas (US 20160307190), further in view of Heiman (US 20170109540).
Regarding claim(s) 10 and 19, Bloy does not disclose:
          transmitting a token to the merchant, the token being mapped to the payment device number.
          However, Heiman teaches:
          transmitting a token to the merchant, the token being mapped to the payment device number (By disclosing, “Referring to FIG. 1, this step may include merchant server 140 requesting that issuer server 130 generate a token 145 that is associated with a financial account of a user associated with user device 110b and/or 110c.” ([0057] of Heiman); and “At step 720, a token may be generated in response to the request received at step 710. …. Next, at step 730, the token is sent to the merchant server for storage.” ([0058] of Heiman)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bloy in view of Heiman to include transmitting a token to the merchant, the token being mapped to the payment device number.  Doing so would result in an improved invention because this would protect the real payment device number from being hacked, thus improving the security of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AU 2008260429 to Bodington for disclosing updating features in a credit card.
US 20120078701 to Woods for disclosing updating a set of benefit features for cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685         

/JAY HUANG/Primary Examiner, Art Unit 3619